             Case 3:12-cv-00036-NKM-JCH Document 831 Filed 05/28/21 Page 1 of 3 Pageid#: 23082




                                                IN THE UNITED STATES DISTRICT COURT
                                               FOR THE WESTERN DISTRICT OF VIRGINIA
                                                     CHARLOTTESVILLE DIVISION

                      CYNTHIA B. SCOTT, et al.,                  )
                                                                 )
                               Plaintiffs,                       )
                                                                 )
                      v.                                         )         Case No. 3:12-cv-36
                                                                 )
                      HAROLD W. CLARKE, et al.,                  )
                                                                 )
                                 Defendants.                     )
                                                                 )

                                                DEFENDANTS’ NOTICE OF COMPLIANCE

                               Defendants, by counsel, submit the first report of Dr. Homer Venters in compliance

                      with the Court’s March 16, 2020 Order directing Defendants to file on the public docket all

                      reports of the Compliance Monitor.



                                                                 Respectfully Submitted,

                                                                 HAROLD W. CLARKE, A. DAVID ROBINSON,
                                                                 STEPHEN HERRICK, MARIEA K. LEFEVERS, and
                                                                 PAUL TARGONSKI, M.D., P.H.D.

                                                                 /s/
                                                                 Katherine C. Londos (VSB #: 36848)
                                                                 John C. Johnson (VSB #: 33133)
                                                                 Nathan H. Schnetzler (VSB #: 86437)
                                                                 FRITH ANDERSON + PEAKE, P.C.
                                                                 29 Franklin Road, SW
                                                                 P.O. Box 1240
                                                                 Roanoke, Virginia 24006-1240
ATTORNEYS AT LAW                                                 Phone: 540/772-4600
                                                                 Fax: 540/772-9167
  Roanoke, Virginia



                                                                 Email: klondos@faplawfirm.com
                                                                        jjohnson@faplawfirm.com
                                                                        nschnetzler@faplawfirm.com


                                                                  -1-
                      629.0303\NHS
                      4814-4661-3740 .v1
             Case 3:12-cv-00036-NKM-JCH Document 831 Filed 05/28/21 Page 2 of 3 Pageid#: 23083




                                                       Diane M. Abato
                                                       SAAG/Chief
                                                       Office of the Attorney General
                                                       Criminal Justice and Public Safety Division
                                                       202 North 9th Street
                                                       Richmond, VA 23219
                                                       Phone: 804-786-8191
                                                       Fax: 804-786-4239
                                                       Email: dabato@oag.state.va.us

                                                       Counsel for Harold W. Clarke, A. David
                                                       Robinson, Stephen Herrick, Mariea K. LeFevers,
                                                       and Paul Targonski, M.D., P.H.D.




ATTORNEYS AT LAW
  Roanoke, Virginia




                                                       -2-
                      629.0303\NHS
                      4814-4661-3740 .v1
             Case 3:12-cv-00036-NKM-JCH Document 831 Filed 05/28/21 Page 3 of 3 Pageid#: 23084




                                                        CERTIFICATE OF SERVICE

                               I hereby certify that on May 28, 2021 I electronically filed the foregoing with the

                      Clerk of the Court using the CM/ECF system which will automatically send notification of

                      such filing to all counsel of record.


                                                                         /s/_________________
                                                                                Of Counsel




ATTORNEYS AT LAW
  Roanoke, Virginia




                                                                   -3-
                      629.0303\NHS
                      4814-4661-3740 .v1
